1

2
                                                                         JS-6
3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10

11   EARL K. YOUNG,                        )   No. CV 19-8252-ODW (AGR)
                                           )
12                     Petitioner,         )
                                           )   JUDGMENT
13                v.                       )
                                           )
14   RAYMOND MADDEN, Warden,               )
                                           )
15                     Respondent.         )
                                           )
16

17
          Pursuant to the Opinion and Order on Second or Successive Petition for Writ of
18
     Habeas Corpus,
19
          IT IS ADJUDGED that the Petition For Writ of Habeas Corpus is summarily
20
     dismissed.
21

22

23
     DATED: October 28, 2019
24                                                          OTIS D. WRIGHT, II
                                                         United States District Judge
25

26

27

28
